                 IN THE UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

CHARLES E. SMITH,                            :   CIVIL ACTION NO. 1:18-CV-1241
                                             :
                     Plaintiff               :   (Chief Judge Conner)
                                             :
              v.                             :
                                             :
COMMONWEALTH OF                              :
PENNSYLVANIA, et al.,                        :
                                             :
                     Defendants              :

                                         ORDER

       AND NOW, this 24th day of February, 2020, upon consideration of the

report (Doc. 59) of Magistrate Judge Joseph F. Saporito, Jr., recommending that

the court grant defendants’ motions (Docs. 40, 47) to dismiss pro se plaintiff Charles

E. Smith’s amended complaint (Doc. 22) without further leave to amend, and it

appearing that Smith has not objected to the report, see FED. R. CIV. P. 72(b)(2),

and the court noting that failure of a party to timely object to a magistrate judge’s

conclusions “may result in forfeiture of de novo review at the district court level,”

Nara v. Frank, 488 F.3d 187, 194 (3d Cir. 2007) (citing Henderson v. Carlson, 812

F.2d 874, 878-79 (3d Cir. 1987)), but that, as a matter of good practice, a district court

should afford “reasoned consideration” to the uncontested portions of the report,

E.E.O.C. v. City of Long Branch, 866 F.3d 93, 100 (3d Cir. 2017) (quoting Henderson,

812 F.2d at 879), in order to “satisfy itself that there is no clear error on the face of

the record,” FED. R. CIV. P. 72(b), advisory committee notes, and, following an

independent review of the record, the court being in full agreement with Judge
Saporito’s recommendation that this matter be dismissed without further leave to

amend, and concluding that there is no clear error on the face of the record, it is

hereby ORDERED that:

      1.     The report (Doc. 59) of Magistrate Judge Saporito is ADOPTED.

      2.     Defendants’ motions (Docs. 40, 47) to dismiss are GRANTED.

      3.     Smith’s Section 1983 false imprisonment claim is DISMISSED
             without prejudice pursuant to the favorable-termination rule of
             Heck v. Humphrey, 512 U.S. 477 (1994).

      4.     The remainder of Smith’s amended complaint is DISMISSED.

      5.     The Clerk of Court is directed to CLOSE the above-captioned case.

      6.     Any appeal from this order is deemed to be frivolous and not taken in
             good faith. See 28 U.S.C. § 1915(a)(3).




                                        /S/ CHRISTOPHER C. CONNER
                                        Christopher C. Conner, Chief Judge
                                        United States District Court
                                        Middle District of Pennsylvania
